DETAILED ACTION

This action is in response to the submission filed 19 August 2019 for application 16/543,754. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 19 August 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 5, 12, 14, and 19 recite the limitation "the model evaluation measure" in lines 1, 2, 2, 1, and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “model evaluation measure” is being treated as “the model evaluation measurement” as recited in claim 1.
The term "extremum" in claim 4 is a relative term which renders the claim indefinite.  The term "extremum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of identifying, …, one or more outliers from the first set of observed values based on the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model; calculating, …, a model evaluation measurement representing differences between a second set of observed values and a second set of predicted values, wherein the second set of observed values is a second part of the time 
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the one or more processing units, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, obtaining, …, a time series model based on a first set of observed values, wherein the first set of observed values includes a first part of a time series, is considered to be an additional element and as recited represents insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional element, by the one or more processing units, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor is at best the 
Regarding claim 2, according to Step 2A, prong 1 of the analysis, the limitations of calculating, …, an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values; and determining, …, one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the one or more processing units, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional element, by the one or more processing units, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in MPEP 2106.05(g), is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 3, according to Step 2A, prong 1 of the analysis, the limitation, repeating, …, steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values, under the broadest 
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the one or more processing units, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, by the one or more processing units, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 4, according to Step 2A, prong 1 of the analysis, the limitation, wherein the model evaluation measure is an objective function of values for the one or more outliers, and wherein the predefined criterion includes the objective function reaching an extremum, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 5, according to Step 2A, prong 1 of the analysis, the limitation, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: for each outlier of the identified one or more outliers, determining, …, a window around the outlier; and calculating, …, a replacement value for the outlier using the first set of observed values within the window, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, by the one or more processing units, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As 
In the last step (Step 2B) of the analysis, the additional element, by the one or more processing units, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 6, according to Step 2A, prong 1 of the analysis, the limitation, wherein the second set of observed values is later than the first set of observed values in temporal order, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, according to Step 2A, prong 1 of the analysis, the limitation, wherein the model evaluation measurement is a root mean square error, cover mental processes 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of identifying one or more outliers from the first set of observed values based on differences between the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model; calculating a model evaluation measurement representing differences between a second set of observed values and a second set of predicted values, wherein the second set of observed values is a second part of the time series, and the second set of predicted values is obtained from the second set of observed values using the time series model; and determining one or more replacement values for the one or more outliers in response to the model evaluation measurement not meeting a 
In the next step (Step 2A, prong 2) of the analysis, the limitations, one or more processors; a memory coupled to at least one of the one or more processors; a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a system comprising processors, memory, and program instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, obtaining a time series model based on a first set of observed values, wherein the first set of observed values is a first part of a time series, is considered to be an additional element and as recited represents insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional elements, one or more processors; a memory coupled to at least one of the one or more processors; a set of computer program instructions stored in the memory and executed by at least one of the one or more 
Regarding claim 9, according to Step 2A, prong 1 of the analysis, the limitations of calculating an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values; and determining one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, obtaining an updated first set of observed values by using the one or more replacement values for the one or more  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in MPEP 2106.05(g), is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 10, according to Step 2A, prong 1 of the analysis, the limitation, repeating steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.

Regarding claim 11, according to Step 2A, prong 1 of the analysis, the limitation, wherein the model evaluation measurement is an objective function of values for the one or more outliers, and the predefined criterion includes the objective function reaching an extremum, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 12, according to Step 2A, prong 1 of the analysis, the limitation, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: for each outlier of the identified one or more outliers, determining a window around the outlier; and calculating a replacement value for the outlier using the first set of observed values within 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13, according to Step 2A, prong 1 of the analysis, the limitation, wherein the second set of observed values is later than the first set of observed values in temporal order, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components 
Regarding claim 14, according to Step 2A, prong 1 of the analysis, the limitation, wherein the model evaluation measure is a root mean square error, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 15, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a computer program product comprising a computer readable storage medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of identifying one or more outliers from the first set of observed values based on differences between the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model; calculating a model 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a device to perform a method, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a device to perform a method) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, obtaining a time series model based on a first set of observed values, wherein the first set of observed values is a first part of a time series, is considered to be an  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional element, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a device to perform a method, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a device to perform a method, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. In the same step, the recitation of the “obtaining…” limitation is mere data gathering that is recited at a high level of generality, and, as disclosed in MPEP 2106.05(g), is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 16, according to Step 2A, prong 1 of the analysis, the limitations of calculating an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values; and determining one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion, under the 
In the next step (Step 2A, prong 2) of the analysis, the limitations, obtaining an updated first set of observed values by using the one or more replacement values for the one or more outliers; obtaining an updated time series model based on the updated first set of observed values; obtaining an updated second set of predicted values from the second set of observed values using the updated time series model, are considered to be additional elements and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in MPEP 2106.05(g), is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 17, according to Step 2A, prong 1 of the analysis, the limitation, repeating steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 18, according to Step 2A, prong 1 of the analysis, the limitation, wherein the model evaluation measurement is an objective function of values for the one or more outliers, and the predefined criterion includes the objective function reaching an extremum, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components 
Regarding claim 19, according to Step 2A, prong 1 of the analysis, the limitation, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: for each outlier of the identified one or more outliers, determining a window around the outlier; and calculating a replacement value for the outlier using the first set of observed values within the window, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 20, according to Step 2A, prong 1 of the analysis, the limitation, wherein the second set of observed values is later than the first set of observed values in temporal order, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chickering et al (US 20070055477 A1).


Regarding claim 1
Chickering teaches: A computer-implemented method, comprising: obtaining, by one or more processing units, a time series model based on a first set of observed values, wherein the first set of observed values includes a first part of a time series ([0063] In addition, the processing unit may be implemented as multi-processor formed of more than one processor, such as may be connected in parallel. [Abstract] In this manner, for example, a historical time series for a network location can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. [0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks.  Note: Also see Fig. 5, the x-axis shows the hours within a week and the first data slice corresponds to a first part of a time series);
identifying, by the one or more processing units, one or more outliers from the first set of observed values based on the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model ([0046] The above equation can be expanded to express the expected value for i>1 instead as an iterative function of all the observed values (Note: corresponding to the predicted values being obtained from the observed values). [0059]  At least one outlier in at least one data slice of the historical time series is then detected via employment of at least one of the predictive time series models 908, ending the flow 910. The detection is generally accomplished by obtaining an expected value and a standard deviation for a particular data point from the predictive model. A threshold (predetermined and/or dynamic) is then utilized to determine if the actual value and the expected value are different enough to call the actual value an outlier. Note: Actual value corresponds to the observed value; expected value corresponds to the predicted value and at least one data slice shows that there is a first set of values);
calculating, by the one or more processing units, a model evaluation measurement representing differences between a second set of observed values and a second set of predicted values, wherein the second set of observed values is a second part of the time series, and the second set of predicted values is obtained from the second set of observed values using the time series model ([0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks. [0045] A separate model is constructed for each hour (i.e., data slice) within a week (and/or or a month, a year, a decade, etc.). (Note: Also see Fig. 5, the x-axis shows the hours within a week and the second data slice corresponds to a second set of observed values which is the second part of a time series.)  ([0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks. [0045] A separate model is constructed for each hour (i.e., data slice) within a week (and/or or a month, a year, a decade, etc.). (Note: Also see Fig. 5, the x-axis shows the hours within a week. The second data slice corresponds to a second set of observed values which is the second part of a time series.) [0046] The above equation can be expanded to express the expected value for i>1 instead as an iterative function of all the observed values (Note: corresponding to the second set of predicted values being obtained from the second set of observed values). [0047] In words, the variance is the expected squared difference between the observation and the expectation. [0048] standard deviation, denoted SD, which is simply the square root of the variance. Note: Standard deviation is based on the difference between the observation and the expectation and corresponds to model evaluation measurement);
([0032] The statistical modeling component 312 can construct (e.g., utilize training data based on a time series of a data set) and/or interact with predictive statistical models "1-P" 314-318. This allows for different predictive models to be employed for different data slices (e.g., time periods, attributes, etc.) of the historical time series 304. Thus, for example, if it is desired to detect outliers for a time period between 1 pm and 2 pm on Thursdays, model "P" 318, for example, can be utilized for that particular time period. This allows substantial flexibility in utilizing the "best fit" predictive model for a particular data slice and substantially increases outlier detection performance. The statistical modeling component 312, in this instance, provides the outlier detection component 308 with an expected value and a standard deviation from an appropriately selected predictive model. The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. [0033]  The outlier replacement component 310 interacts with the statistical modeling component 312 to facilitate in removing the detected outlier(s). The statistical modeling component 312, employing the appropriately selected predictive model, provides the outlier replacement component 310 with the expected value(s) of the data point associated with the detected outlier(s). The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) to provide the mitigated time series 306. Note: Standard deviation coresponds to model evaluation measurement. The statistical modeling component 312 with statistical models "1-P" 314-318, allows for different predictive models to be employed for different data slices. And employing the appropriately selected predictive model by the outlier detection component and the outlier replacement component corresponds to taking into account the model evaluation measurement from the second set of values for the outliers identified from the first set of values).

Regarding claim 4
Chickering teaches: The computer-implemented method of claim 1, wherein the model evaluation measure is an objective function of values for the one or more outliers, and wherein the predefined criterion includes the objective function reaching an extremum ([0032]  if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. Note: Standard deviation corresponds to model evaluation measure and surpassing the predetermined threshold corresponds to the objective function reaching an extremum).

Regarding claim 6
Chickering teaches: The computer-implemented method of claim 1, wherein the second set of observed values is later than the first set of observed values in temporal order ([0008] The data slices can be temporal. In this manner, for example, a historical time series for a network location (e.g., web site) can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. Note: Also see Fig. 5, the x-axis shows the hours within a week and the data slices in temporal order).



Regarding claim 7
Chickering teaches: The computer-implemented method of claim 1, wherein the model evaluation measurement is a root mean square error ([0048] To determine whether or not a value is an outlier, the difference between that value and the expected value is measured in terms of the standard deviation, denoted SD, which is simply the square root of the variance: SD(h.sub.i)= {square root over (Var(h.sub.i))} (Eq. 6)).

Regarding claim 8
Chickering teaches: A computer system comprising: one or more processors ([0063] In addition, the processing unit may be implemented as multi-processor formed of more than one processor, such as may be connected in parallel); 
a memory coupled to at least one of the one or more processors ([0063] With reference to FIG. 11, an exemplary system environment 1100 for implementing the various aspects of the embodiments include a conventional computer 1102, including a processing unit 1104, a system memory 1106, and a system bus 1108 that couples various system components, including the system memory, to the processing unit 1104); 
a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions of ([0065] The drives 1116-1122 and their associated computer-readable media provide nonvolatile storage of data, data structures, computer-executable instructions, etc. for the computer 1102):
obtaining a time series model based on a first set of observed values, wherein the first set of observed values is a first part of a time series ([0063] In addition, the processing unit may be implemented as multi-processor formed of more than one processor, such as may be connected in parallel. [Abstract] In this manner, for example, a historical time series for a network location can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. [0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks.  Note: Also see Fig. 5, the x-axis shows the hours within a week and the first data slice corresponds to a first part of a time series);
identifying one or more outliers from the first set of observed values based on differences between the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model ([0046] The above equation can be expanded to express the expected value for i&gt;1 instead as an iterative function of all the observed values (Note: corresponding to the predicted values being obtained from the observed values). [0059]  At least one outlier in at least one data slice of the historical time series is then detected via employment of at least one of the predictive time series models 908, ending the flow 910. The detection is generally accomplished by obtaining an expected value and a standard deviation for a particular data point from the predictive model. A threshold (predetermined and/or dynamic) is then utilized to determine if the actual value and the expected value are different enough to call the actual value an outlier. Note: Actual value corresponds to the observed value; expected value corresponds to the predicted value and at least one data slice shows that there is a first set of values);
calculating a model evaluation measurement representing differences between a second set of observed values and a second set of predicted values, wherein the second set of observed values is a second part of the time series, and the second set of predicted values is obtained from the second set of observed values using the time series model ([0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks. [0045] A separate model is constructed for each hour (i.e., data slice) within a week (and/or or a month, a year, a decade, etc.). (Note: Also see Fig. 5, the x-axis shows the hours within a week. The second data slice corresponds to a second set of observed values which is the second part of a time series.) [0046] The above equation can be expanded to express the expected value for i>1 instead as an iterative function of all the observed values (Note: corresponding to the second set of predicted values being obtained from the second set of observed values). [0047] In words, the variance is the expected squared difference between the observation and the expectation. [0048] standard deviation, denoted SD, which is simply the square root of the variance. Note: Standard deviation is based on the difference between the observation and the expectation and corresponds to model evaluation measurement); 
and determining one or more replacement values for the one or more outliers in response to the model evaluation measurement not meeting a predefined criterion ([0032] The statistical modeling component 312 can construct (e.g., utilize training data based on a time series of a data set) and/or interact with predictive statistical models "1-P" 314-318. This allows for different predictive models to be employed for different data slices (e.g., time periods, attributes, etc.) of the historical time series 304. Thus, for example, if it is desired to detect outliers for a time period between 1 pm and 2 pm on Thursdays, model "P" 318, for example, can be utilized for that particular time period. This allows substantial flexibility in utilizing the "best fit" predictive model for a particular data slice and substantially increases outlier detection performance. The statistical modeling component 312, in this instance, provides the outlier detection component 308 with an expected value and a standard deviation from an appropriately selected predictive model. The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. [0033]  The outlier replacement component 310 interacts with the statistical modeling component 312 to facilitate in removing the detected outlier(s). The statistical modeling component 312, employing the appropriately selected predictive model, provides the outlier replacement component 310 with the expected value(s) of the data point associated with the detected outlier(s). The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) to provide the mitigated time series 306. Note: Standard deviation coresponds to model evaluation measurement. The statistical modeling component 312 with statistical models "1-P" 314-318, allows for different predictive models to be employed for different data slices. And employing the appropriately selected predictive model by the outlier detection component and the outlier replacement component corresponds to taking into account the model evaluation measurement from the second set of values for the outliers identified from the first set of values).

Regarding claim 11
Chickering teaches: The computer system of claim 8, wherein the model evaluation measurement is an objective function of values for the one or more outliers, and the predefined criterion includes the objective function reaching an extremum ([0032] if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. Note: Standard deviation corresponds to model evaluation measure and surpassing the predetermined threshold corresponds to the objective function reaching an extremum).

Regarding claim 13
Chickering teaches: The computer system of claim 8, wherein the second set of observed values is later than the first set of observed values in temporal order ([0008] The data slices can be temporal. In this manner, for example, a historical time series for a network location (e.g., web site) can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. Note: Also see Fig. 5, the x-axis shows the hours within a week and the data slices in temporal order).

Regarding claim 14
Chickering teaches: The computer system of claim 8, wherein the model evaluation measure is a root mean square error ([0048] To determine whether or not a value is an outlier, the difference between that value and the expected value is measured in terms of the standard deviation, denoted SD, which is simply the square root of the variance: SD(h.sub.i)= {square root over (Var(h.sub.i))} (Eq. 6)).

Regarding claim 15
Chickering teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a device to perform a method comprising ([0065] The drives 1116-1122 and their associated computer-readable media provide nonvolatile storage of data, data structures, computer-executable instructions, etc. for the computer 1102. Although the description of computer-readable media above refers to a hard disk, a removable magnetic disk and a CD, it should be appreciated by those skilled in the art that other types of media which are readable by a computer, such as magnetic cassettes, flash memory cards, digital video disks, Bernoulli cartridges, and the like, can also be used in the exemplary operating environment 1100, and further that any such media may contain computer-executable instructions for performing the methods of the embodiments):
obtaining a time series model based on a first set of observed values, wherein the first set of observed values is a first part of a time series ([0063] In addition, the processing unit may be implemented as multi-processor formed of more than one processor, such as may be connected in parallel. [Abstract] In this manner, for example, a historical time series for a network location can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. [0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks.  Note: Also see Fig. 5, the x-axis shows the hours within a week and the first data slice corresponds to a first part of a time series);
identifying one or more outliers from the first set of observed values based on differences between the first set of observed values and a first set of predicted values, wherein the first set of predicted values is obtained from the first set of observed values using the time series model ([0046] The above equation can be expanded to express the expected value for i&gt;1 instead as an iterative function of all the observed values (Note: corresponding to the predicted values being obtained from the observed values). [0059]  At least one outlier in at least one data slice of the historical time series is then detected via employment of at least one of the predictive time series models 908, ending the flow 910. The detection is generally accomplished by obtaining an expected value and a standard deviation for a particular data point from the predictive model. A threshold (predetermined and/or dynamic) is then utilized to determine if the actual value and the expected value are different enough to call the actual value an outlier. Note: Actual value corresponds to the observed value; expected value corresponds to the predicted value and at least one data slice shows that there is a first set of values);
calculating a model evaluation measurement representing differences between a second set of observed values and a second set of predicted values, wherein the second set of observed values is a second part of the time series, and the second set of predicted values is obtained from the second set of observed values using the time series model ([0042] It 500 shows a three-dimensional representation of an hourly volume for a particular NetworkLocation across 50 weeks. [0045] A separate model is constructed for each hour (i.e., data slice) within a week (and/or or a month, a year, a decade, etc.). (Note: Also see Fig. 5, the x-axis shows the hours within a week. The second data slice corresponds to a second set of observed values which is the second part of a time series.) [0046] The above equation can be expanded to express the expected value for i>1 instead as an iterative function of all the observed values (Note: corresponding to the second set of predicted values being obtained from the second set of observed values). [0047] In words, the variance is the expected squared difference between the observation and the expectation. [0048] standard deviation, denoted SD, which is simply the square root of the variance. Note: Standard deviation is based on the difference between the observation and the expectation and corresponds to model evaluation measurement);
and determining one or more replacement values for the one or more outliers in response to the model evaluation measurement not meeting a predefined criterion ([0032] The statistical modeling component 312 can construct (e.g., utilize training data based on a time series of a data set) and/or interact with predictive statistical models "1-P" 314-318. This allows for different predictive models to be employed for different data slices (e.g., time periods, attributes, etc.) of the historical time series 304. Thus, for example, if it is desired to detect outliers for a time period between 1 pm and 2 pm on Thursdays, model "P" 318, for example, can be utilized for that particular time period. This allows substantial flexibility in utilizing the "best fit" predictive model for a particular data slice and substantially increases outlier detection performance. The statistical modeling component 312, in this instance, provides the outlier detection component 308 with an expected value and a standard deviation from an appropriately selected predictive model. The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. [0033] The outlier replacement component 310 interacts with the statistical modeling component 312 to facilitate in removing the detected outlier(s). The statistical modeling component 312, employing the appropriately selected predictive model, provides the outlier replacement component 310 with the expected value(s) of the data point associated with the detected outlier(s). The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) to provide the mitigated time series 306. Note: Standard deviation coresponds to model evaluation measurement. The statistical modeling component 312 with statistical models "1-P" 314-318, allows for different predictive models to be employed for different data slices. And employing the appropriately selected predictive model by the outlier detection component and the outlier replacement component corresponds to taking into account the model evaluation measurement from the second set of values for the outliers identified from the first set of values).


Regarding claim 18
Chickering teaches: The computer program product of claim 15, wherein the model evaluation measurement is an objective function of values for the one or more outliers, and the predefined criterion includes the objective function reaching an extremum ([0032] if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. Note: Standard deviation corresponds to model evaluation measure and surpassing the predetermined threshold corresponds to the objective function reaching an extremum).

Regarding claim 20
Chickering teaches: The computer program product of claim 15, wherein the second set of observed values is later than the first set of observed values in temporal order ([0008] The data slices can be temporal. In this manner, for example, a historical time series for a network location (e.g., web site) can be sliced temporally into one hour time periods as a function of a day, a week, a month, a year, etc. Note: Also see Fig. 5, the x-axis shows the hours within a week and the data slices in temporal order).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chickering et al (US 20070055477 A1) in view of Jain et al (EP 2996085 A1).
Regarding claim 2 
Chickering teaches: The computer-implemented method of claim 1, further comprising: obtaining, by the one or more processing units, an updated first set of observed values by using the one or more replacement values for the one or more outliers ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) (Note: This correpsonds to updating the first set of observed values);
([0033] The mitigated time series 306 can then be further utilized as a more accurate representation of the historical time series 304 for employment in predictive modeling. Note: Mitigated time series corresponds to the updated time series model);
obtaining, by the one or more processing units, an updated second set of predicted values from the second set of observed values using the updated time series model ([0034] The time series prediction component 410 employs at least one predictive model to facilitate in providing a predicted time series based on the received mitigated time series from the outlier mitigation system 408. Note: Mitigated time series corresponds to the updated time series model and providing a predicted time series  corresponds to obtaining an updated second set of predicted values);
calculating, by the one or more processing units, an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values ([0053] As described supra, using the average in Step 2 above enables the algorithm to learn and adapt to changes happening to the distribution of data for a particular hour. If a particular hour is identified as an outlier, then the standard deviation increases in magnitude. So, if one or two more high values for the same hour across the weeks are witnessed, they are identified as regular hours and not as an outlier. FIG. 6 is a graph 600 that shows how the presence of outliers increases the standard deviation; whenever the actual line 606 below falls outside the standard-deviation bounds (upper bound 602 and lower bound 608, corresponding to m=2), then the standard deviation bounds expand. Removing the outliers provides a mitigated line 604. Note: Standard deviation corresponds to model evaluation measurement);

Jain teaches, in an analogous system: and determining, by the one or more processing units, one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion ([0008] detecting outliers in the first image on the basis of the segmentation; replacing elements of the second image that correspond, according to the mapping, to at least some of the detected outliers of the first image, with replacement values, so as to obtain a corrected second image; and updating the segmentation by performing the segmenting on the corrected second image; wherein the replacing and the updating are performed iteratively until a predetermined convergence criterion is met. Note: The segmentation is a kind of model about the image that gets iteratively updated with the updating of the outlier replacement values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of replacement values for the one or more outliers in response to the model evaluation measurement not meeting a predefined criterion of Chickering with updating replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion as taught by Jain. t One would have been motivated to do this modification because doing so would give the benefit of making corrections iteratively until a predetermined convergence criterion is met as taught by Jain paragraph [0008].
	



Regarding claim 3 
The system of Chickering and Jain teaches: The computer-implemented method of claim 2 (as shown above).
However, Chickering does not explicitly disclose: further comprising: repeating, by the one or more processing units, steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values.
Jain further teaches, in an analogous system: further comprising: repeating, by the one or more processing units, steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values ([0008] the replacing and the updating are performed iteratively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Jain to iteratively update a model and the replacement values for the outliers. One would have been motivated to do this modification because doing so would give the benefit of making corrections iteratively until a predetermined convergence criterion is met as taught by Jain paragraph [0008].

Regarding claim 9 
Chickering teaches: The computer system of claim 8, wherein the actions further comprise: obtaining an updated first set of observed values using the one or more replacement values for the one or more outliers ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) (Note: This correpsonds to updating the first set of observed values);
obtaining an updated time series model based on the updated first set of observed values ([0033] The mitigated time series 306 can then be further utilized as a more accurate representation of the historical time series 304 for employment in predictive modeling. Note: Mitigated time series corresponds to the updated time series model);
obtaining an updated second set of predicted values from the second set of observed values using the updated time series model ([0034] The time series prediction component 410 employs at least one predictive model to facilitate in providing a predicted time series based on the received mitigated time series from the outlier mitigation system 408. Note: Mitigated time series corresponds to the updated time series model and providing a predicted time series  corresponds to obtaining an updated second set of predicted values);
calculating an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values ([0053] As described supra, using the average in Step 2 above enables the algorithm to learn and adapt to changes happening to the distribution of data for a particular hour. If a particular hour is identified as an outlier, then the standard deviation increases in magnitude. So, if one or two more high values for the same hour across the weeks are witnessed, they are identified as regular hours and not as an outlier. FIG. 6 is a graph 600 that shows how the presence of outliers increases the standard deviation; whenever the actual line 606 below falls outside the standard-deviation bounds (upper bound 602 and lower bound 608, corresponding to m=2), then the standard deviation bounds expand. Removing the outliers provides a mitigated line 604. Note: Standard deviation corresponds to model evaluation measurement);
However, Chickering does not explicitly disclose: and determining, one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion.
Jain teaches, in an analogous system: and determining, one or more updated replacement values for the one or more outliers in response to the updated model evaluation ([0008] detecting outliers in the first image on the basis of the segmentation; replacing elements of the second image that correspond, according to the mapping, to at least some of the detected outliers of the first image, with replacement values, so as to obtain a corrected second image; and updating the segmentation by performing the segmenting on the corrected second image; wherein the replacing and the updating are performed iteratively until a predetermined convergence criterion is met. Note: The segmentation is a kind of model about the image that gets iteratively updated with the updating of the outlier replacement values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of replacement values for the one or more outliers in response to the model evaluation measurement not meeting a predefined criterion of Chickering with updating replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion as taught by Jain. One would have been motivated to do this modification because doing so would give the benefit of making corrections iteratively until a predetermined convergence criterion is met as taught by Jain paragraph [0008].
	
Regarding claim 10 
The system of Chickering and Jain teaches: The computer system of claim 9 (as shown above).
However, Chickering does not explicitly disclose: further comprising: wherein the actions further comprise: repeating steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values.
([0008] the replacing and the updating are performed iteratively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Jain to iteratively update a model and the replacement values for the outliers. One would have been motivated to do this modification because doing so would give the benefit of making corrections iteratively until a predetermined convergence criterion is met as taught by Jain paragraph [0008].

Regarding claim 16 
Chickering teaches: The computer program product of claim 15, wherein the method further comprises: obtaining an updated first set of observed values using the one or more replacement values for the one or more outliers ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s) (Note: This correpsonds to updating the first set of observed values);
obtaining an updated time series model based on the updated first set of observed values ([0033] The mitigated time series 306 can then be further utilized as a more accurate representation of the historical time series 304 for employment in predictive modeling. Note: Mitigated time series corresponds to the updated time series model);
obtaining an updated second set of predicted values from the second set of observed values using the updated time series model ([0034] The time series prediction component 410 employs at least one predictive model to facilitate in providing a predicted time series based on the received mitigated time series from the outlier mitigation system 408. Note: Mitigated time series corresponds to the updated time series model and providing a predicted time series  corresponds to obtaining an updated second set of predicted values);
calculating an updated model evaluation measurement representing the differences between the second set of observed values and the updated second set of predicted values ([0053] As described supra, using the average in Step 2 above enables the algorithm to learn and adapt to changes happening to the distribution of data for a particular hour. If a particular hour is identified as an outlier, then the standard deviation increases in magnitude. So, if one or two more high values for the same hour across the weeks are witnessed, they are identified as regular hours and not as an outlier. FIG. 6 is a graph 600 that shows how the presence of outliers increases the standard deviation; whenever the actual line 606 below falls outside the standard-deviation bounds (upper bound 602 and lower bound 608, corresponding to m=2), then the standard deviation bounds expand. Removing the outliers provides a mitigated line 604. Note: Standard deviation corresponds to model evaluation measurement);
However, Chickering does not explicitly disclose: and determining, one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion.
Jain teaches, in an analogous system: and determining, one or more updated replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion ([0008] detecting outliers in the first image on the basis of the segmentation; replacing elements of the second image that correspond, according to the mapping, to at least some of the detected outliers of the first image, with replacement values, so as to obtain a corrected second image; and updating the segmentation by performing the segmenting on the corrected second image; wherein the replacing and the updating are performed iteratively until a predetermined convergence criterion is met. Note: The segmentation is a kind of model about the image that gets iteratively updated with the updating of the outlier replacement values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of replacement values for the one or more outliers in response to the model evaluation measurement not meeting a predefined criterion of Chickering with updating replacement values for the one or more outliers in response to the updated model evaluation measurement not meeting the predefined criterion as taught by Jain. One would have been motivated to do this modification because doing so would give the benefit of making corrections iteratively until a predetermined convergence criterion is met as taught by Jain paragraph [0008].
	
Regarding claim 17 
The system of Chickering and Jain teaches: The computer program product of claim 16 (as shown above).
However, Chickering does not explicitly disclose: wherein the method further comprises: repeating steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values.
Jain further teaches, in an analogous system: wherein the method further comprises: repeating steps to optimize the updated model evaluation measurement using the one or more updated replacement values as the one or more replacement values ([0008] the replacing and the updating are performed iteratively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Jain to iteratively update a model and the replacement values for the outliers. One .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chickering et al (US 20070055477 A1) in view of Basak et al (US 20080167837 A1).
Regarding claim 5 
Chickering teaches: The computer-implemented method of claim 1, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: ([0032] The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. Note: Standard deviation corresponds to model evaluation measurement);
and calculating, by the one or more processing units, a replacement value for the outlier using the first set of observed values ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s)).
However, Chickering does not explicitly disclose: for each outlier of the identified one or more outliers, determining, by the one or more processing units, a window around the outlier; and within the window.
Basak further teaches, in an analogous system: for each outlier of the identified one or more outliers, determining, by the one or more processing units, a window around the outlier ([Abstract] A window size for outlier detection in a time series of a database system is determined); 
([0006]  within the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Basak to use windows. One would have been motivated to do this modification because doing so would give the benefit of automatic outlier detection and a flexible and efficient method for an outlier detection method that can handle blocks of data points with extreme values as taught by Basak paragraph [0006].

Regarding claim 12 
Chickering teaches: The computer system of claim 8, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: ([0032] The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. Note: Standard deviation corresponds to model evaluation measurement);
and calculating a replacement value for the outlier using the first set of observed values ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s)).
However, Chickering does not explicitly disclose: for each outlier of the identified one or more outliers, determining a window around the outlier; and within the window.
([Abstract] A window size for outlier detection in a time series of a database system is determined); 
and within the window ([0006]  within the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Basak to use windows. One would have been motivated to do this modification because doing so would give the benefit of automatic outlier detection and a flexible and efficient method for an outlier detection method that can handle blocks of data points with extreme values as taught by Basak paragraph [0006].

Regarding claim 19 
Chickering teaches: The computer program product of claim 15, wherein the determining one or more replacement values for the one or more outliers in response to the model evaluation measure not meeting the predefined criterion includes: ([0032] The outlier detection component 308 then compares the expected value with the actual value and, if the standard deviation surpasses a predetermined and/or dynamic threshold (see, infra), an outlier is declared. The outlier detection component 308 then passes the historical time series 304 and the detected outlier(s) to the outlier replacement component 310. Note: Standard deviation corresponds to model evaluation measurement);
and calculating a replacement value for the outlier using the first set of observed values ([0033] The outlier replacement component 310 replaces the outlier(s) in the historical time series 304 with the expected value(s)).

Basak further teaches, in an analogous system: for each outlier of the identified one or more outliers, determining a window around the outlier ([Abstract] A window size for outlier detection in a time series of a database system is determined); 
and within the window ([0006]  within the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chickering to incorporate the teachings of Basak to use windows. One would have been motivated to do this modification because doing so would give the benefit of automatic outlier detection and a flexible and efficient method for an outlier detection method that can handle blocks of data points with extreme values as taught by Basak paragraph [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Farrell et al (US 20180053095 A1) discloses Iterative And Targeted Feature Selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128